Title: From George Washington to John Carroll, 10 April 1792
From: Washington, George
To: Carroll, John



Sir,
Philadelphia April 10th 1792

I have recd, & duly considered your memorial of the 20th ultimo, on the subject of instructing the Indians, within and contiguous to the United States, in the principles & duties of Christianity.
The war now existing between the United States and some tribes of the Western Indians prevents, for the present, any intercourse of this nature with them. The Indians of the five nations are, in their religious concerns, under the immediate superintendance of the Revd Mr Kirkland; And those who dwell in the eastern extremity of the U.S. are, according to the best information

that I can obtain, so situated as to be rather considered as a part of the inhabitants of the State of Massachusetts than otherwise, and that State has always considered them as under its immediate care & protection. Any application therefore relative to these Indians, for the purposes mentioned in your memorial, would seem most proper to be made to the Government of Massachusetts. The original letters on this subject, which were submitted to my inspection, have been returned to Charles Carroll, Esq. of Carrolton.
Impressed as I am with an opinion, that the most effectual means of securing the permanent attachment of our savage neighbors is to convince them that we are just, and to shew them that a proper & friendly intercourse with us would be for our mutual advantage, I cannot conclude without giving you my thanks for your pious & benevolent wishes to effect this desireable end upon the mild principles of Religion & Philanthropy. And when a proper occasion shall offer I have no doubt but such measures will be pursued as may seem best calculated to communicate liberal instruction & the blessings of society to their untoutered minds. With very great esteem & regard I am Sir.
